DETAILED ACTION
The following is a Final Office Action in response to communications filed November 20, 2020.  Claims 1, 2, 4–6, 8, and 10–21 are amended; and claims 22–24 are newly added.  Currently, claims 1–24 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/674,197, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, prior filed Application No. 15/674,197 fails to provide adequate support for “a crowdsourced group of individuals who are service providers”, as recited in independent claims 1, 14, and 19.  Further, prior filed Application No. 15/674,197 fails to .

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 1–19 under 35 U.S.C. 112(b) is withdrawn.  
Examiner notes, however, that Applicant’s amendments are not sufficient to overcome the previous rejection of claims 20 and 21 under 35 U.S.C. 112(b).  As a result, the previous rejection of claims 20 and 21 under 35 U.S.C. 112(b) is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
With respect to Step 2A Prong One, Applicant asserts that the recited functions to “connect”, “select”, and “provide” do not recite an abstract idea and should be considered as additional elements under Step 2A Prong Two and Step 2B.  Examiner disagrees.  As noted below and on pages 12–13 of the Non-Final Office Action, the 
With respect to Step 2A Prong Two, Applicant asserts that the claims integrate the abstract idea into a practical application because the features provide specific improvements over prior art systems based on recited functions that organize roadside assistance service providers and users into a collaborative group; determine, communicate, and select service providers based on GPS information; and provide real-time event notifications for a service provider.  Examiner disagrees.  
As noted above, the functions that “connect”, “select”, and “provide” are abstract claim elements that recite certain methods of organizing human activity. As a result, these elements are not additional elements and cannot integrate the abstract idea into a practical application.  Further, even if these elements are additional elements that reflect specific improvements over prior art systems, the alleged improvements are not technical improvements that integrate the abstract idea into a practical application.  
Applicant further asserts that the additional elements integrate the abstract idea because the additional elements solve a technical problem with a claimed solution that is necessarily rooted in computer technology.  Examiner disagrees.  Unlike the claims of DDR Holdings, which were identified as patent-eligible because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” the pending claims do not address any technical problem or any problem specifically arising in the realm of computer networks.  Instead, as noted above, the claims address business problems associated with providing roadside assistance.  As a result, Applicant’s remarks are not persuasive.
Still further, Applicant asserts that the recited computer elements integrate the abstract idea into a practical application because sequence of elements involve interactions between multiple different interconnected computing systems.  Examiner disagrees.  Applicant’s Specification describes the recited computer elements generically and does not describe any technical improvements associated with the computer elements (see, e.g., ¶¶ 25, 30–33, and 89, which describe the recited server, application, sensors, and GPS in generic terms).  Further, Applicant concedes that “the various computer devices recited in claim 1 … may be well-understood, routine, or conventional activity in the field” (Remarks at 18).  As a result, Examiner maintains that 
With respect to Step 2B, Applicant asserts that the functions to “connect”, “select”, and “provide are not well-understood, routine, and conventional activities in the field.  However, as noted above, the identified elements are abstract claim elements under Step 2A Prong One.  As a result, these elements are not additional elements and cannot amount to significantly more than the abstract idea under Step 2B.  
Further, Examiner notes that the computing elements associated with performing the recited functions are asserted as amounting to no more than a tool used to perform the recited abstract idea.  As a result, the present Step 2B analysis need not specifically reevaluate the recited computer elements with respect to the well-understood, routine, and conventional standard because the additional elements were not identified as an insignificant extrasolution activity to the judicial exception under Step 2A Prong Two (October 2019 Update at 21 n.82).  As a result, Applicant’s remarks are not persuasive.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicant first asserts that the asserted combination of references is improper because the combination of Wilkinson and Brandmaier amounts to improper hindsight reasoning.  More particularly, Applicant asserts that one of skill in the art would not have looked to Wilkinson because the reference discloses delivering packages from a retail store rather than roadside assistance.  Examiner respectfully disagrees.
KSR, “[r]igid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it.” KSR Intl. Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007). The fact that a motivation is not present in the cited art alone does not necessarily mean that the rejection has improperly gleaned the motivation from Applicant’s own specification. Motivations for combinations may be gleaned implicitly from the cited art or from “common sense”.
Further, as noted in MPEP 2141.01(a)(I), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
In view of the above, Examiner maintains that the combination of record is proper.  As noted on pages 19–20 of the Non-Final Office Action, the references are in from the same field of endeavor because the references are both directed to providing vehicular services assistance.  As a result, the references are analogous such that the motivation to combine is gleaned implicitly from the cited art in addition to the common sense motivation to add crowdsourcing vehicle dispatch features to a commercial dispatch system.  As a result, Applicant’s remarks are not persuasive.
Examiner notes that Applicant similarly asserts that the “Examiner has not provided an explicit analysis with respect to the alleged obviousness and motivation of KSR was asserted.
Applicant next assets that the prior art of record does not disclose the amended element directed to using an Internet task market.  Examiner disagrees.  As an initial matter, Examiner notes that Applicant’s remarks are directed to amended subject matter and are addressed for the first time below.  Examiner further notes that Applicant’s Specification does not provide any special definition for an “Internet task market”, and as a result, the element has been interpreted broadly as requiring no more than an Internet arena in which commercial tasks are conducted.  As a result, Examiner submits that the delivery agent system of Wilkinson, which discloses using the Internet to match delivery agents to vehicular tasks, discloses the claimed “Internet task market”.  As a result, Applicant’s remarks are not persuasive.
Applicant’s Terminal Disclaimer, as filed on November 20, 2020, is sufficient to overcome the previous rejection of claims on the grounds of nonstatutory double patenting.  As a result, the previous rejection on the grounds of nonstatutory double patenting is withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 21, as currently presented, are directed to a system and depend from dependent computer readable media claim 18.  As a result, the scope of claims 20 and 21 is indefinite because the statutory class of invention is unclear.  For purposes of examination, claims 20 and 21 have been interpreted as depending from independent system claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–24 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “wherein the roadside assistance service provider is from a crowdsourced group of individuals who are vehicle roadside assistance service providers, have registered with the roadside assistance system, and have been validated to provide roadside assistance services including one or more of 
The limitations above recite an abstract idea.  More particularly, the limitations above describe a process for assigning and managing roadside assistance tasks and, as a result, recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people and/or commercial sales activities or behaviors or business relations associated with providing roadside 
Claims 14 and 19 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 14 and 19 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Additionally, Examiner notes that claim 19 further recites functionality associated with receiving registrations information from a service provider, which similarly recites certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people.
Similarly, claims 2–5, 8–13, 15–18, and 20–24 further describe the process for assigning and managing roadside assistance tasks and recite certain methods of organizing human activity for the same reasons as stated above with respect to independent claims 1, 14, and 19.  Additionally, claims 8, 9, 17, and 21 recite certain methods of organizing human activity related to fundamental economic practices associated with making automated payments.  
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes limitations that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a server having at least one processor, an application for use on a mobile device, a plurality of sensors that collect information, a GPS that acquires information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used 
As noted above, claims 14 and 19 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 14 further recites a computer readable media, the computer readable media amounts to no more than a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 14 and 19 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–5, 8–13, 15–18, and 20–24 do not recite any additional elements beyond those recited with respect to independent claims 1, 14, and 19.  As a result, claims 2–5, 8–13, 15–18, and 20–24 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  
Claims 6 and 7 recite additional elements associated with displaying notifications and positioning sensors on a vehicle.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because displaying notifications is an insignificant extrasolution activity to the judicial exception and positioning sensors on a vehicle amounts to no more than generally linking the use of the abstract idea to a particular field of use.  As a result, claims 6 and 7 do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

As noted above, claims 14 and 19 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 14 further recites a computer readable media, the computer readable media amounts to no more than a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 14 and 19 do not include any additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.

Claims 6 and 7 recite additional elements associated with displaying notifications and positioning sensors on a vehicle.  The additional elements do not amount to significantly more than the abstract idea because displaying notifications is a well-understood, routine, and conventional computer function in view of paragraphs 35 and 104-106 of Applicant’s Specification and positioning sensors on a vehicle amounts to no more than generally linking the use of the abstract idea to a particular field of use.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 6 and 7 do not include any additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1–11, 14–17, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. (U.S. 9,282,430) in view of Wilkinson et al. (U.S. 2018/0181904).
Claims 1 and 14:  Brandmaier discloses a roadside assistance system, the system comprising: 
a roadside assistance service provider server having at least one processor (See col. 1, ll. 60-66, wherein a server having a processor is disclosed); 
a roadside assistance service provider application for use by a roadside assistance service provider on a mobile device and executing on the roadside assistance service provider server (See col. 1, ll. 60–66, wherein a service provider application is disclosed), 
wherein the roadside assistance service provider is from a group of individuals who are vehicle roadside assistance service providers, have registered with the roadside assistance system, and have been validated to provide roadside assistance services including one or more of the following services: vehicle jump start, vehicle flat tire change, vehicle fuel up, vehicle tow, or vehicle unlock (See col. 8, ll. 32-35 and col. 22, ll. 43-66, wherein service providers register and are validated, and wherein service providers are selected for a given request according to qualifications, validations, and verifications); 
a plurality of sensors in communication with the roadside assistance service provider application, wherein the plurality of sensors collects roadside assistance 
a GPS on the mobile device of the roadside assistance service provider that acquires GPS information, the GPS in communication with the roadside assistance service provider application, wherein the GPS provides the GPS information to the roadside assistance service provider application and the roadside assistance service provider server (See FIG. 3B; col. 7, l. 62–col. 8, l. 2; and col. 14, ll. 14-32, wherein a GPS acquiring GPS information is disclosed, and wherein the GPS provides information to the system and application); 
wherein the roadside assistance service provider application upon execution of computer-executable instructions from the roadside assistance service provider server (See col. 5, ll. 23-30, wherein software instructions are provided to the server and application) is configured to: 
receive, by the roadside assistance service provider server, a roadside assistance service request from a driver of a distressed vehicle, wherein the roadside assistance service request includes one or more of the following: jump start the distressed vehicle, flat tire change for the distressed vehicle, fuel the distressed vehicle, tow the distressed vehicle, or unlock the distressed vehicle (See col. 1, ll. 60-66 and col. 2, ll. 25-32, wherein a service request is received, and wherein the service request may include jump starts, flat tire changes, towing, or unlocking a vehicle); 
connect, by the roadside assistance service provider server, the roadside assistance service provider to the driver of the distressed vehicle (See FIG. 6); 

send, by the roadside assistance service provider server to the roadside assistance service provider application, the roadside assistance service request to the roadside assistance service provider (See col. 24, ll. 27-44, wherein service request invitations are sent); 
receive, through the roadside assistance service provider application, acceptance of the roadside assistance service request from the roadside assistance service provider (See col. 24, ll. 27-44, wherein service request acceptances are implicitly received); 
provide, by the roadside assistance service provider server and the GPS and plurality of sensors, real-time event notifications to the roadside assistance service provider application of a status of the roadside assistance service provider with respect to the roadside assistance service request, wherein the rea-time event notifications are near real-time cues to the roadside assistance service provider via the mobile device based on the GPS information from the GPS in communication with the roadside assistance service provider application and the roadside assistance service provider information from the plurality of sensors in communication with the roadside assistance service provider application (See FIG. 6 and col. 25, l. 66–col. 26, l. 17, wherein status 
receive, through the roadside assistance service provider application, confirmation of completion of the roadside assistance service request from the roadside assistance service provider (See col. 15, ll. 15-22, wherein completion confirmations are received).  Brandmaier does not expressly disclose the remaining limitations.
Wilkinson discloses wherein the service provider is a selected service provider from a crowdsourced group of individuals who are service providers (See paragraphs 17-18, wherein a service provider is selected from a crowdsourced group of providers); and
connect the service provider using an Internet task market for crowdsourcing (See FIG. 7 and paragraphs 17, 40, and 64, wherein crowdsourced service provider agents are connected to tasks over the Internet).
Brandmaier discloses a system directed to providing roadside assistance by assigning service providers to roadside assistance tasks.  Similarly, Wilkinson discloses a system for crowdsourcing delivery tasks based on delivery and request characteristics.  Each reference discloses a system directed to providing vehicular assistance.  The technique of crowdsourcing vehicular assistance is applicable to the system of Brandmaier as they each share characteristics and capabilities; namely, they are directed to providing vehicular assistance.
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of 
With respect to claim 14, Brandmaier further discloses a computer readable media embodiment (See col. 2, ll. 62-64); 
functionality to collect roadside assistance service provider information by a plurality of sensors in communication with the roadside assistance service provider application and a vehicle of the roadside assistance provider (See FIG. 3B and col. 2, ll. 32–35, wherein sensors collect information); and
functionality to select, by the roadside assistance service provider server, the roadside assistance service provider based on a set of factors that include: proximity in location between the distressed vehicle and the roadside assistance service provider, prior driver’s ratings for the roadside assistance service provider, a skill set of the roadside assistance service provider, and a cost of the roadside assistance service provider (See col. 21, l. 51–col. 22, l. 10, wherein particular service providers are assigned to particular requests based on proximity; claim 6, wherein driver ratings are disclosed; col. 31, ll. 41-58, wherein skills, price, and equipment are utilized in selecting providers; col. 20, l. 56–col. 21, l. 13, wherein cost and ratings are utilized in selecting providers; and see claim 2)
Claim 2:  Brandmaier discloses the roadside assistance system of claim 1, wherein the real-time event notifications include one or more of the following: time until arrival, alerting when an amount of time spent on a task exceeds a predefined threshold, flagging high priority tasks, flagging high priority assignments (See claim 4).
Claims 3 and 15:  Brandmaier discloses the roadside assistance system of claim 1, wherein the GPS information includes location, velocity, route, and destination (See claim 5).
Claim 4:  Brandmaier discloses the roadside assistance system of claim 1, wherein the roadside assistance service provider information includes a location of the roadside assistance service provider, a type of the roadside assistance service provider, a set of ratings of the roadside assistance service provider, service provider skills, and special equipment (See claim 6 and col. 31, ll. 41–58, wherein skills, price, and equipment are utilized in selecting providers).  Brandmaier does not expressly disclose the remaining element.
Wilkinson discloses service provider certifications (See paragraph 18, wherein the system requires certifications to deliver regulated items).
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 5 and 16:  Brandmaier discloses the roadside assistance system of claim 1, wherein the roadside assistance service provider information includes real-time information that includes one or more of the following: an availability of the roadside 
Claim 6:  Brandmaier discloses the roadside assistance system of claim 1, wherein the event notification is provided on a display through the roadside assistance service provider application to the roadside assistance service provider (See FIG. 3B and claim 15).
Claim 7:  Brandmaier discloses the roadside assistance system of claim 1, wherein the plurality of sensors are positioned on a vehicle of the roadside assistance service provider (See col. 21, ll. 51–61, wherein the sensors are on a tow truck or similar vehicles).
Claim 8:  Brandmaier discloses the roadside assistance system of claim 1, wherein the roadside assistance service provider application upon execution of computer-executable instructions from the roadside assistance service provider server is further configured to: provide, by the roadside assistance service provider server and through the roadside assistance service provider application, electronic payment for completing the roadside assistance service request to the roadside assistance service provider (See FIG. 3B and col. 5, ll. 41–47, wherein electronic payments are provided to the service provider).
Claims 9 and 17:  Brandmaier discloses the roadside assistance system of claim 8, wherein the electronic payment is automatic with a pre-entered payment method when the roadside assistance service request is complete (See col. 9, ll. 8–15, wherein automated payments are made using pre-entered payment methods).
Claim 10:  Brandmaier discloses the roadside assistance system of claim 1, wherein the roadside assistance service provider application upon execution of computer-executable instructions from the roadside assistance service provider server is further configured to: receive, by the roadside assistance service provider server, an evaluation from the driver of the distressed vehicle of the roadside assistance service provider after the roadside assistance service request is complete (See col. 20, ll. 15–25, wherein evaluations are provided for both users and service providers).
Claim 11:  Brandmaier discloses the roadside assistance system of claim 1, wherein the roadside assistance service provider application upon execution of computer-executable instructions from the roadside assistance service provider server is further configured to: receive, by the roadside assistance service provider server, an evaluation from the roadside assistance service provider of the driver of the distressed vehicle after the roadside assistance service request is complete (See col. 20, ll. 15–25, wherein evaluations are provided for both users and service providers).
Claim 22:  As an initial matter, Examiner notes that the elements of claim 22 have been afforded limited patentable weight.  More particularly, the elements of claim 22 do not further limit the claimed system or any of the structural elements of the claimed system.  However, the elements have been mapped in the interest of compact prosecution.
Brandmaier does not expressly disclose the elements of claim 22.
Wilkinson discloses wherein the roadside assistance service provider is an independent contractor (See paragraph 18, wherein delivery agents are distinguished from established carriers and implicitly disclosed as independent contractors).

Claim 23:  Brandmaier does not expressly disclose the elements of claim 23.
Wilkinson discloses wherein the roadside assistance service provider includes a roadside assistance certification confirming that the roadside assistance service provider can complete the roadside assistance service request (See paragraphs 17–18, wherein requirement certifications are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 12, 13, 18–21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al. (U.S. 9,282,430) in view of Wilkinson et al. (U.S. 2018/0181904), and in further view of Thome et al. (U.S. 2004/0162844).
Claim 12:  As detailed above, Brandmaier and Wilkinson disclose the elements of claim 1.  Although Brandmaier discloses registering service providers (See citations above) and Wilkinson discloses crowdsourced service providers (See citations above), Brandmaier and Wilkinson do not, however, expressly disclose the remaining elements of claim 12.
Thome discloses functionality to receive information from the roadside assistance service provider from the group of individuals who are service providers, wherein the 
As disclosed above, Brandmaier discloses a system directed to providing roadside assistance by assigning service providers to roadside assistance tasks, and Wilkinson discloses a system for crowdsourcing delivery tasks based on delivery and request characteristics.  Thome similarly discloses managing drivers and driver assignments.  Each reference discloses a system directed to providing vehicular assistance.  The technique of utilizing background checks and driving records is applicable to the systems of Brandmaier and Wilkinson as they each share characteristics and capabilities; namely, they are directed to providing vehicular assistance.
One of ordinary skill in the art would have recognized that applying the known technique of Thome would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Thome to the teachings of Brandmaier and Wilkinson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate vehicular assistance into similar systems.  Further, applying background checks and driving records to Brandmaier and Wilkinson would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 13 and 18:  Brandmaier discloses the roadside assistance system of claim 12, wherein the registration further includes validation for the roadside assistance service provider from the group of individuals who are vehicle roadside assistance 
Wilkinson discloses crowdsourced service providers (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 19:  Claim 19 recites substantially similar limitations to those presented with respect to claims 1 and 12–14.  As a result, claim 19 is rejected for the same reasons as stated above with respect to claims 1 and 12–14.
Examiner further notes that Brandmaier further discloses wherein the real-time event notifications are real-time cues to the roadside assistance service provider via the mobile device (See col. 25, l. 66–col. 26, l. 17, wherein status notifications are provided in near-real time; and see claim 3)
Claim 20:  Claim 20 recites substantially similar limitations to those presented with respect to claims 5 and 16.  As a result, claim 20 is rejected for the same reasons as stated above with respect to claims 5 and 16.
Claim 21:  Claim 21 recites substantially similar limitations to those presented with respect to claims 8/9 and 17.  As a result, claim 21 is rejected for the same reasons as stated above with respect to claims 8/9 and 17.
Claim 24:  Brandmaier does not expressly disclose the elements of claim 24.
Wilkinson discloses wherein the roadside assistance service provider application upon execution of computer-executable instructions from the roadside assistance service provider server is further configured to: complete, by the roadside assistance 
One of ordinary skill in the art would have recognized that applying the known technique of Wilkinson would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Brandmaier and Wilkinson do not expressly disclose the remaining claim elements.
Thome discloses functionality to complete a background check for the service provider (See paragraphs 37–38, wherein background checks and motor vehicle records are received).
One of ordinary skill in the art would have recognized that applying the known technique of Thome would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 12.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Medina et al. (U.S. 2016/0042303) discloses a system for dispatching vehicles according to vehicle and driver attributes; 
Haparnas et al. (U.S. 2017/0103490) discloses a system directed to managing a service provider-customer marketplace based on proximity and driver attributes; and

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623